Exhibit 10.3

SECOND AMENDMENT TO THE

SUSSER HOLDINGS CORPORATION

2006 EQUITY INCENTIVE PLAN

This Second Amendment (the “Amendment”) to the Susser Holdings Corporation 2006
Equity Incentive Plan, as amended, (the “Plan”), is hereby adopted as of
March 15, 2011 by Susser Holdings Corporation (the “Company”). Terms used but
not defined herein shall have the meanings given such terms in the Plan.

WHEREAS, the Company maintains the Plan for the purposes set forth therein; and

WHEREAS, the Company’s Compensation Committee (the “Committee”), the Company’s
Board of Directors and the Company’s stockholders previously approved, effective
May 26, 2010, an amendment to the Plan to permit a one-time option exchange
program that was initiated and concluded shortly thereafter; and

WHEREAS, the Committee deems it to be in the best interests of the Company and
desires to amend the Plan to clarify that any subsequent exchanges or
re-pricings of stock options will similarly require the approval the Company’s
stockholders; and

WHEREAS, the Committee administers the Plan and has the authority to amend,
suspend or terminate the Plan at any time and for any reason, unless tax or
regulatory requirements require specific stockholder approval.

NOW, THEREFORE, effective as of the date first set forth above, Section 5(j) of
the Plan is hereby amended and restated in its entirety as follows:

“j. Modification, Extension and Assumption of Options. Within the limitations of
the Plan, the Committee may modify or extend outstanding Options or may provide
for the cancellation of outstanding Options in return for the grant of new
Options for the same or a different number of Shares and at the same or a
different Exercise Price. The foregoing notwithstanding, (i) no modification or
exchange of an Option (other than pursuant to Section 8 or 10) shall, without
the consent of the Participant, materially impair the Participant’s rights or
increase the Participant’s obligations under such Option and (ii) no reduction
in the Exercise Price of the Option, or cancellation of the Option in exchange
for the issuance of a new Option with a lower Exercise Price, (other than
pursuant to Section 8 or 10) shall be effected without the prior approval of the
Company’s stockholders.”

All other provisions of the Plan shall remain the same and in full force and
effect.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Susser Holdings Corporation, by a duly authorized officer,
has executed this Amendment to the Susser Holdings Corporation 2006 Equity
Incentive Plan, effective as of the date first set forth above.

 

SUSSER HOLDINGS CORPORATION   By:  

/s/ Mary E. Sullivan

    Name:   Mary E. Sullivan     Title:   Executive Vice President and Chief
Financial Officer